EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Scott Watkins (Registration# 36715) based on the interview conducted on 3 May 2022 as follows:

1. (Currently Amended) A computer-implemented method comprising: 
receiving, by a computing system, from a search engine, a first media item that depicts a search target; 
generating, by the computing system, one or more seed data items by processing the 
providing, by the computing system, a user dialog including the generated one or more seed data items; 
generating, by the computing system, one or more search queries based on one or more user selections of the generated one or more seed data items through the user dialog; 
providing, by the computing system, the one or more search queries to the search engine, wherein a number of search iterations by the search engine is limited by a search depth limit; 
receiving, by the computing system, a second media item that depicts the search target based on the 
training, by the computing system, a machine learning model based on reinforcement learning for generating at least one or more further search queries, wherein the machine learning model selects one or more actions that correspond to the one or more search queries employing the generated one or more seed data items as search terms for obtaining a reward, wherein the reward in the reinforcement learning is the second media item and the machine learning model is trained based on the generated one or more seed data items and the one or more search queries associated with the second media item.

2. (Previously Presented) The computer-implemented method of claim 1, wherein the first media item includes a metadata tag that identifies a person depicted in the first media item.

3. (Currently Amended) The computer-implemented method of claim 1, wherein the generated one or more seed data items include at least one of: a text item, an audio item, or an image item generated from the first media item.

4. (Currently Amended) The computer-implemented method of claim 1, wherein the generated one or more seed data items are associated with one or more seed data types, and wherein the one or more seed data types include at least one of: a date, a person, an activity, an organization, an event, or a location.

5. (Currently Amended) The computer-implemented method of claim 1, further comprising: 
training the machine learning model further based on the one or more user selections of the generated one or more seed data items.

6. (Currently Amended) The computer-implemented method of claim 1, wherein the generating the one or more seed data items comprises: 
recognizing, by the computing system, within the first media item, at least one of a hand signal, a body movement, and text corresponding to the first media item; and 
generating, by the computing system, at least one of a description of the recognized hand signal,  the body movement, and the text corresponding to the first media item.

7. (Previously Presented) The computer-implemented method of claim 1, wherein the first media item is received in response to an initial search query based on an uploaded picture of the search target.

8. (Previously Presented) The computer-implemented method of claim 7, further comprising: 
determining, by the computing system, the first media item to depict the search target based on facial recognition.

9. (Currently Amended) The computer-implemented method of claim 1, further comprising: 
storing, by the computing system, in a repository, the generated one or more seed data items 

10. (Previously Presented) The computer-implemented method of claim 1, wherein the generating the one or more search queries comprises: 
providing, by the computing system, to the machine learning model, the one or more user selections of the generated one or more seed data items; and 
receiving, by the computing system, from the machine learning model, an output, wherein the output specifies one or more combinations of the generated one or more seed data items and the one or more search queries are based on the one or more combinations.

11. (Currently Amended) A system comprising: 
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the system to perform: 
receiving, from a search engine, a first media item that depicts a search target; 
generating, one or more seed data items by a computing system processing the 
providing a user dialog including the generated one or more seed data items; 
generating one or more search queries based on one or more user selections of the generated one or more seed data items through the user dialog; 
providing the one or more search queries to the search engine, wherein a number of search iterations by the search engine is limited by a search depth limit; 
receiving a second media item that depicts the search target based on the 
training a machine learning model based on reinforcement learning for generating at least one or more further search queries, wherein the machine learning model selects one or more actions that correspond to the one or more search queries employing the generated one or more seed data items as search terms for obtaining a reward, wherein the reward in the reinforcement learning is the second media item and the machine learning model is trained based on the generated seed data items and the one or more search queries associated with the second media item.

12. (Previously Presented) The system of claim 11, wherein the first media item includes a metadata tag that identifies a person depicted in the first media item.

13. (Previously Presented) The system of claim 11, wherein the one or more seed data items include at least one of: a text item, an audio item, or an image item generated from the first media item.

14. (Previously Presented) The system of claim 11, wherein the generating the one or more seed data items comprises: 
recognizing, within the first media item, at least one of a hand signal, a body movement, and text corresponding to the first media item; and 
generating at least one of a description of the recognized hand signal, the body movement, and the text corresponding to the first media item.

15. (Previously Presented) The system of claim 11, wherein the instructions, when executed by the at least one processor, further cause the system to perform: 
providing, to the machine learning model, the one or more user selections of the generated one or more seed data items; and 
receiving, from the machine learning model, an output, wherein the output specifies one or more combinations of the generated one or more seed data items and the one or more search queries are based on the one or more combinations.

16. (Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: 
receiving, from a search engine, a first media item that depicts a search target; 
generating one or more seed data items by processing the 
providing a user dialog including the generated one or more seed data items; 
generating one or more search queries based on one or more user selections of the generated one or more seed data items through the user dialog; 
providing the one or more search queries to the search engine, wherein a number of search iterations by the search engine is limited by a search depth limit; 
receiving a second media item that depicts the search target based on the 
training a machine learning model based on reinforcement learning for generating at least one or more further search queries, wherein the machine learning model selects one or more actions that correspond to the one or more search queries employing the generated one or more seed data items as search terms for obtaining a reward, wherein the reward in the reinforcement learning is the second media item and the machine learning model is trained based on the generated one or more seed data items and the one or more search queries associated with the second media item.

17. (Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein the first media item includes a metadata tag that identifies a person depicted in the first media item.

18. (Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein the generated one or more generated seed data items include at least one of: a text item, an audio item, or an image item generated from the first media item.

19. (Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein the generating the one or more seed data items comprises: 
recognizing, within the first media item, at least one of a hand signal, a body movement, and text corresponding to the first media item; and 
generating at least one of a description of the recognized hand signal, the body movement, and the text corresponding to the first media item.

20. (Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed by the at least one processor of the computing system, further cause the computing system to perform: 
providing, to the machine learning model, the one or more user selections of the generated one or more seed data items; and 
receiving, from the machine learning model, an output, wherein the output specifies one or more combinations of the generated one or more seed data items and the one or more search queries are based on the one or more combinations.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claim limitations “training a machine learning model based on reinforcement learning for generating at least one or more further search queries, wherein the machine learning model selects one or more actions that correspond to the one or more search queries employing the generated one or more seed data items as search terms for obtaining a reward, wherein the reward in the reinforcement learning is the second media item and the machine learning model is trained based on the generated one or more seed data items and the one or more search queries associated with the second media item” in combination with other claim limitations set forth in respective independent claims 1, 11 and 16 overcome available prior art based on the complete search. Also, the arguments submitted on 2/28/2022 from pages 2-3 are considered to be persuasive and therefore they overcome 103 art rejections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156